Citation Nr: 0713638	
Decision Date: 05/09/07    Archive Date: 05/17/07

DOCKET NO.  04-13 630	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, 
Ohio


THE ISSUE

Entitlement to service connection for post-traumatic stress 
disorder (PTSD).  


REPRESENTATION

Appellant represented by:	AMVETS


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

D. M. Ames, Associate Counsel


INTRODUCTION

The veteran had active service from November 1966 to July 
1969 and from February 1972 to June 1973.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a July 2003 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Cleveland, Ohio.  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

The veteran submitted two PTSD development sheets in support 
of his claim.  In his statement received in February 2002, he 
stated that his stressors included being subjected to rocket 
and mortar attacks while his unit was in Chu Chi and Can Tho, 
in the Republic of Vietnam.  He also reported exchanging 
gunfire with the enemy.  In his PTSD development sheet 
received by VA in September 2002, the veteran provided eight 
nicknames of soldiers he saw killed in action (Frosty, 
Sandman, Billy Bob, Doc, Madd Dog, LA Kid, Joe Joe, and 
Blackie).  The veteran also listed the unit he was a member 
of during his time in the Republic of Vietnam.  This unit 
also appears on his DD 214. 

With regard to these two stressors, the veteran has not 
provided sufficient information for verification, namely, the 
dates of these stressors within a two-month time frame.  In 
order to verify a stressor for PTSD, the RO generally 
contacts the U.S. Army Joint Services Records Research Center 
(JSRRC) (formerly known as the Armed Services Center for Unit 
Records Research or USASCURR).  The JSRRC requires that 
veteran provide the RO, at a minimum, the dates of his 
stressors (within two months), the specific unit he was 
assigned to at the time of each stressor, the specific 
location of each stressor, and the full names of U.S. 
soldiers who were killed.  The stressor information provided 
by the veteran did not indicate the dates of his two 
stressors within a two-month time frame.  However, the claims 
folder is negative for any correspondence from the RO asking 
the veteran to provide the dates of his stressors within two 
months.   

Consequently, the RO must request the veteran to provide the 
approximate dates of his two stressors within two months.  If 
the veteran provides the requested information,  the RO 
should contact the JSRRC and provide them with the veteran's 
service dates, unit identification, and the approximate dates 
and locations of the alleged stressor incidents noted above, 
in order to corroborate the claimed stressors.

The veteran is asked to provide as much detail as humanly 
possible. 

Additionally, the veteran's VA psychiatric treatment records 
state that the veteran is in receipt of disability payments 
from the Social Security Administration (SSA).  The RO has 
not requested the SSA records.  

Accordingly, the case is REMANDED for the following action:

1.  The RO should notify the veteran that 
he must provide approximate dates of the 
stressors discussed below within a two-
month time frame.  The RO should also ask 
the veteran to provide the names of the 
men whose nicknames are listed above.  

2.  If, and only if,  the veteran 
provides the requested information, the 
RO should review the file and prepare a 
summary of the alleged in-service 
stressors that have a possibility of 
being confirmed.  This summary should be 
forwarded to the JSRRC with a request for 
any information, to include unit records, 
which would assist in verifying the 
alleged in-service stressors.  If no 
records are available, a negative reply 
to that effect is required.  The 
stressors are as follows: (1) the 
veteran's unit was subjected to rocket 
and mortar attacks in Chu Chi and/or Can 
Tho, (2) that the veteran engaged in 
combat with the enemy at Chu Chi and/or 
Can Tho, and (3) the veteran witnessed 
the deaths of the eight soldiers whose 
nicknames are listed above. 

3.  If, and only if, one or more of the 
veteran's stressors are verified by 
JSRRC, the RO should schedule the veteran 
for a VA PTSD examination to determine 
whether the verified stressor(s) caused 
his PTSD.  The claims file must be 
provided to the examiner for review, the 
receipt of which should be acknowledged 
in the examination report.  The examiner 
must rule in or exclude a diagnosis of 
PTSD.  If the examiner diagnoses the 
veteran as having PTSD, the examiner must 
state whether the in-service stressor(s) 
verified by JSRRC are sufficient to 
produce PTSD.  The examiner should be 
instructed that only verified stressors 
may be considered.  

4.  The RO should request the veteran's 
SSA records.  

5.  Thereafter, the veteran's claim of 
entitlement to service connection for 
PTSD should be readjudicated.  If the 
benefit sought remains denied, the 
veteran and his representative should be 
provided with a supplemental statement of 
the case.  After the veteran is afforded 
an appropriate opportunity to respond, 
the case should be returned to the Board 
for appellate review.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2006).


_________________________________________________
JOHN J. CROWLEY
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2006).



